Citation Nr: 1048101	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), formerly diagnosed as anxiety reaction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 
1968.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which continued a 10 percent rating for PTSD, 
formerly diagnosed as anxiety reaction.

In May 2009, the Veteran submitted new evidence in support of his 
claim, accompanied by a waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for an increased rating for a psychiatric disability.

Based on the results of VA examination of the Veteran in 
September 2006, a VA examiner diagnosed PTSD.  The examiner noted 
difficulties occupationally and in the Veteran's primary support 
group.  The VA examiner assigned the Veteran a Global Assessment 
and Functioning (GAF) score of 60, indicative of moderate 
symptoms of social and occupational impairment.

However, subsequent VA medical records show that the Veteran 
began receiving mental health treatment for PTSD in February 
2008.  The available VA clinical records, dated February 2008 to 
June 2008, show symptoms to include increased nightmares, 
increased social isolation, restricted affect, survivor's guilt, 
intrusive memories, anxiety, hypervigilance, avoidance behaviors, 
exaggerated startle reflex, and an intermittent depressed mood 
with negative preoccupation.  The Veteran denied suicidal 
ideation and homicidal ideation, although he stated that he 
wondered what it would be like if he was not here anymore.  PTSD 
and depression, not otherwise specified, were diagnosed, and the 
Veteran was assigned a GAF score of 50, indicating serious 
symptoms of social and occupation impairment.  

The record also shows that the Veteran was seen at the Vet Center 
for individual therapy sometime in 2008, where he reported 
symptoms of isolation, poor sleep (5 hours or less per night), 
nightmares (averaging 3 per week), occasional night sweats, 
emotional numbing with flat affect, dysphoria, hypervigilance, 
intrusive thoughts of Vietnam experiences, lost commitment to 
faith, and relationship concerns with spouse.  Although only one 
Vet Center record has been associated with the claims file, that 
record, dated March 2009, notes a six-month history of treatment, 
and continuing individual treatment at the Vet Center.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
the Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  Here, the Veteran's last examination is over four 
years old and is now considered overly stale.  Clinical and lay 
evidence seems to indicate that his condition has worsened since 
the date of that examination.  Because there may have been a 
significant change in the Veteran's condition, the Board finds 
that a new examination is necessary to fully and fairly assess 
the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Moreover, that new VA examination and opinion should include a 
review of all pertinent evidence in the Veteran's claims folder.  
38 C.F.R. § 4.1 (2010).  Furthermore, in light of the 
aforementioned clinical and lay evidence, that examination should 
include specific findings regarding the impact of the Veteran's 
service-connected psychiatric disability on his occupational and 
social functioning.  

Additionally, VA medical records appear to be outstanding.  The 
March 2009 Vet Center report indicates prior treatment for which 
no records have been obtained, and it also references continuing 
treatment at the Vet Center.  Furthermore, the only VA medical 
records in the claims have been submitted by the Veteran.  As it 
appears that there are outstanding VA medical records containing 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on remand.  
38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
folder all medical records from the North 
Florida/South Georgia Veterans Health 
System and the Vet Center in Gainesville, 
Florida, from June 2006 to the present. 

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected psychiatric disability.  
The claims folder should be reviewed by 
the examiner, and the examination report 
should note that review.  The examiner 
should provide a complete rationale for 
all conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, particularly 
the Veteran's previous VA examination 
conducted in September 2006, his 
subsequent VA treatment for PTSD 
suggesting a worsening of his symptoms, 
and his written statements and March 2007 
testimony.  Additionally, the examiner 
should provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score.  All signs and symptoms of any 
psychiatric disability should be reported 
in detail.  The examiner should also 
describe the overall impact of the 
Veteran's psychiatric problems on his 
occupational and social functioning.  

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

